Petitioner moved to punish respondent for contempt by reason of his failure to comply with the subpoenas of this court. On June 13, 1960, the court referred to an Official Referee of the Supreme Court the issue as to whether respondent had deliberately and willfully disobeyed the subpoenas; and, pending the Referee’s report, the court has held the application in abeyance. The Referee, after holding hearings at which respondent defaulted, has now filed his report in which he finds that respondent did deliberately and willfully disobey the subpoenas and in which he recommends that respondent be punished for criminal contempt as prescribed by law (Judiciary Law, § 750, subd. 3; § 751). Petitioner moves to confirm the report. Motion to confirm the Referee’s report granted; application to punish respondent for criminal contempt for disobeying said subpoenas granted. By reason of respondent’s willful disobedience to the subpoenas of this court, he is ordered to he imprisoned for 30 days in the county or city jail in Kings County. He is given leave, however, at any time during said 30-day period, to purge himself by complying fully with such subpoenas. Upon proof of such compliance he will be relieved of further imprisonment. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.